Citation Nr: 1224204	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for prostatitis prior to November 17, 2008, and in excess of 20 percent thereafter. 

2.  Entitlement to a compensable rating for bilateral high frequency hearing loss prior to November 17, 2008, and in excess of 10 percent thereafter. 

3.  Entitlement to service connection for a compression fracture of the L1 vertebra. 

4.  Entitlement to service connection for a right shoulder condition. 

5.  Entitlement to service connection for Meniere's disease of the right ear. 

6.  Entitlement to service connection for right and left Achilles' tendon condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to August 1982, with service with the Army Reserves from August 1982 to November 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2005 rating decision of the RO in Montgomery, Alabama, which granted a rating in excess of 10 percent for prostatitis, denied a compensable rating for bilateral hearing loss, and denied service connection for a compression fracture of the L1 vertebra, a right shoulder condition and Meniere's disease of the right ear. 

During the pendency of the appeal, increased evaluations from 10 percent to 20 percent for prostatitis and a compensable 10 percent rating for bilateral hearing loss were granted by rating decision dated in December 2008. 

When this case was previously before the Board in January 2010, it was remanded for additional development.  The issue of entitlement to service connection for Meniere's disease of the right ear is now before the Board for final appellate consideration.

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of an increased evaluation for prostatitis, an increased evaluation for bilateral high frequency hearing loss, service connection for a compression fracture of the L1 vertebra, service connection for a right shoulder condition, and service connection for right and left Achilles' tendon condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's Meniere's disease of the right ear is related to active service.  


CONCLUSION OF LAW

Meniere's disease of the right ear was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for Meniere's disease of the right ear.

During an August 2009 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he first experienced dizziness while on active duty, in 1975 or 1976.  He testified that he had experienced it since separation.  

The Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current Meniere's disease of the right ear began during active duty, and has existed since that time.  

The Board notes that an April 2011 VA examination report also supports the Veteran's claim.  The report provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran reported that during active duty, he felt dizzy several times, lasting up to 24 hours, with vomiting, ringing and feelings of drunkenness.  The report provides a pertinent diagnosis of Meniere's disease, right ear, status-post surgery.  The examiner states the opinion that the Veteran's Meniere's disease was at least as likely as not (50/50 probability) caused by or a result of in-service illness.  The examiner explains that the Veteran noted a history of dizziness, hearing loss, tinnitus and exposure to loud noise while on active duty.  The Veteran stated that the spells continued to this date intermittently.  

The Board is aware that in a June 2011 addendum the same examiner states the revised opinion that the Veteran's Meniere's disease was less likely as not (less than 50/50 probability) related to inservice illness.  However, the Board finds that this negative addendum opinion is less persuasive than the original positive April 2011 opinion.  In part, the erevised opinion notes that the claims file included a reference to a 1970 motor vehicle accident with left head trauma (italics added), and a February 1971 notation of dizziness (a preinduction report of medical history noting dizziness while playing basketball).  However, the fact remains that a pre-induction February 1971 medical examination found that the Veteran was normal on all clinical examinations, provides no medical history of head trauma or dizziness, and identifies no pertinent defects or diagnoses.  Further, the revised opinion provides inaccurate dates of service for the Veteran (1977 to 1982).  The revised opinion also concedes that the Veteran gave a history of recurrent episodes of dizziness during active duty, but does not explain why this medical history does not support service connection.  

In light of the foregoing, service connection for Meniere's disease of the right ear is warranted.  


ORDER

Service connection for Meniere's disease of the right ear is granted. 


REMAND

A preliminary review of the record indicates that the Veteran's claims for an increased evaluation for prostatitis, an increased evaluation for bilateral high frequency hearing loss, service connection for a compression fracture of the L1 vertebra, service connection for a right shoulder condition, and service connection for right and left Achilles' tendon condition require additional development.  

In October 2011 correspondence, the Veteran requested that VA obtain treatment records from the VA Community Based Outpatient Clinic (CBOC) in Huntsville, Alabama, with respect to his prostatitis claim.  In this respect, the Board observes that the Veteran's Virtual VA eFolder contains no medical records.

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Similarly, the Board finds that the proper adjudication of the Veteran's right shoulder claim requires a review of the outstanding VA medical records identified by the Veteran.  

Also, in the October 2011 correspondence, the Veteran testified that the symptoms of his service-connected prostatitis had increased in severity since the most recent VA examination, several years ago.  He has submitted records of private audiological treatment dated in 2011 that suggest that his service-connected hearing loss has increased in severity since its most recent VA examination, also several years ago.  

Statutes and regulations require, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In addition, the Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The claim file contains January 2011 VA examination reports providing negative nexus opinions for the Veteran's back and Achilles tendon claims.  The Board considers it significant that the examiner who provided each report failed to take into account the Veteran's lay assertions of in-service trauma and/or symptoms, or the Veteran's lay assertions of continuous post-service symptoms.  This lay evidence is highly relevant to the Veteran's claims and must be considered, particularly when, as in the instant case, all of his Reserve service treatment records are missing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records not already of record, to include those from the VA CBOC in Huntsville, Alabama, as well as any other VA facility.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected prostatitis.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected bilateral hearing loss.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

4.  Forward the Veteran's claims folder to the VA examiner who conducted the January 2011 VA examinations for the Veteran's back and Achilles tendon disability claims for an addendum opinion.  The examiner is requested to review the claims folder, including the original VA requests for a VA opinion and the January 2011 VA examination reports.  

The examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current disability of the spine is due to or the result of any back injury during active service; and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current disability of the right or left Achilles tendons is due to or the result of, or was aggravated by, any tendon injury or strain during active service.  

The examiner is requested to provide a rationale for any opinion expressed.

The examiner must consider the Veteran's lay statements regarding inservice symptoms and post-service continuity of symptoms.  Dalton, supra.

If the examiner who provided the January 2011 VA opinions is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinions.

Additional examinations of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

5.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).

6.  Upon completion of the foregoing, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


